DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: PERFORMING BLANK DETERMINATION PROCESSING AND STORING LOG IMAGE.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 10-13 and 15-16 of U.S. Patent No. 11,016,711. 
it is clear that all the elements of the application claims 1-12 are to be found in patent claims 1-6, 8, 10-13 and 15-16 (as the application claims 1-12 fully encompasses patent claims 1-6, 8, 10-13 and 15-16). The difference between the application claims 1-12 and the patent claims 1-6, 8, 10-13 and 15-16 lies in the fact that the patent claims includes many more elements and is thus much more specific. Thus the invention of claims 1-6, 8, 10-13 and 15-16 of the patent is in effect a “species” of the “generic” invention of the application claims 1-12. It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since application claims 1-12 are anticipated by claims 1-6, 8, 10-13 and 15-16 of the patent, it is not patentably distinct from claims 1-6, 8, 10-13 and 15-16 of the patent. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KANO et al. (US 2011/0279858 A1).
As to claim 13, KANO et al. discloses a system (see figure 1), comprising: one or more memory devices (see figure 2, 113-116 and/or see figure 3, 203, 205, 209, 215) that store a set of instructions; and one or more processors (see figure 2, CPU 111 and/or see figure 3, CPU 201) that executes the instructions to: store a plurality of pieces of page data including not blank page data and blank page data (see figure 12, see steps, S19, S20-S21, see pars 110-114, S20-S21 in fig. 12, in step S19 “blank page removal” button and “color reduction and blank page removal” button, see par 0110, i.e., because blank page removal is selected in S19, reads on: blank page data, and see pars 111-112, fig. 12, S20-21, see par 68, 72, 74, conversion portion 173 performs blank page removing process, see pars 59, 66, 74-75, 77, 81, 86-88, 90, 109, 111, 113, 115 and 116, in par 112 image forming portion 140 to form an image, i.e., pages are output by the image forming portion not blank page data, because i.e., blank page removal, is selected in S19); perform a job for outputting the not blank page data without outputting the blank page data (see figure 12, see steps, S19, S20-S21, see pars 110-114, S20-S21 in fig. 12, in step S19 “blank page removal” button and “color reduction and blank page removal” button, see par 0110, i.e., because blank page removal is selected in S19, reads on: blank page data, and see pars 111-112, fig. 12, S20-21, see par 68, 72, 74, conversion portion 173 performs blank page removing process, see pars 59, 66, 74-75, 77, 81, 86-88, 90, 109, 111, 113, 115 and 116, in par blank-page removing process, in memory (i.e., HDD 116), i.e., the log information of the job, i.e., history data 191 and/or print job 193, see figure 8, see figure 8, job receiving 151 and job storing 153, see par 0068, job storing 153 stores the print job in HDD 116, and par 0072, print data generating portion 171 reads print jobs 193 stored in HDD 116, and par 0074, conversion portion 173 performs blank-page removing process, see pars 0059, 0066, 0074-0075, 0077, 0081, 0086-0087, 0088, 0090, 0109, 0111, 0113 and 0115-0116, the log information, i.e., history data 191 and/or print job 193, see figure 8, see par 0068, stores the print job in HDD 116, print job 193 by storing in HDD 116, in par 0072, portion 171 reads jobs 193 stored in HDD 116, and in par 74, portion 173 performs blank page removing process, therefore print job 193 stores an output page and a blank page, and/or history data 191 stored in HDD 116, see pars 87, 88, 89 and 90, stores the number of used sheets of paper and the number of sheets of paper saved, therefore, the log information has the image data used sheets of paper” and a blank page, i.e., the number of sheets of paper saved), i.e., history data 191 includes the number of used sheets of paper and the number of sheets of paper saved, see pars 0088-0090). 

As to claim 14, KANO et al. discloses wherein the job is a job for printing the not blank page data without printing the blank page data (see figure 12, see steps, S19, S20-S21, see pars 110-114, S20-S21 in fig. 12, in step S19 “blank page removal” button and “color reduction and blank page removal” button, see par 0110, i.e., because blank page removal is selected in S19, reads on: blank page data, and see pars 111-112, fig. 12, S20-21, see par 68, 72, 74, conversion portion 173 performs blank page removing process, see pars 59, 66, 74-75, 77, 81, 86-88, 90, 109, 111, 113, 115 and 116, in par 112 image forming portion 140 to form an image, i.e., pages are output by the image forming portion not blank page data, because i.e., blank page removal, is selected in S19, i.e., print job 193, see fig. 8, see figure 9 "blank page removal" button is selectable, see pars 0081 and 0109, and see figures 4 and 8, see par 0068, job storing 153 stores the print job in HDD 116, and see par 0072, print data generating portion 171 reads jobs 193 stored in HDD 116, and see par 0074, conversion portion 173 performs blank-page removing process, in memory (i.e., HDD 116), i.e., print job 193, see figure 8, see figure 8, job receiving 151 and job storing 153, see par 0068, job storing 153 stores the print job in HDD 116, and par 0072, print data generating portion 171 reads print jobs 193 stored in HDD 116, and par 0074, conversion portion 173 performs blank-page removing process, see pars 0059, 0066, 0074-0075, 0077, 0081, 0086-0087, 0088, 0090, 0109, 0111, 0113 and 0115-0116, stores the print job in HDD 116, print job performs blank page removing process, therefore print job 193 stores an output page and a blank page, and/or, see pars 87, 88, 89 and 90, stores the number of used sheets of paper and the number of sheets of paper saved, therefore, the image data including an output page, i.e., the number of used sheets of paper” and a blank page, i.e., the number of sheets of paper saved), i.e., history data 191 includes the number of used sheets of paper and the number of sheets of paper saved, see pars 0088-0090).

As to claim 15, KANO et al. discloses wherein - 47 -10132476US04whether to output the not blank page data without outputting the blank page data or to output the not blank page and the blank page is settable (see figure S19 and see figure 9, i.e., select or set blank page removal button). 

As to claim 16, KANO et al. discloses a user interface (see figure 9 and see fig. 3 operation portion 211 and LCD 207) that receives a setting whether to output the not blank page data without outputting the blank page data or to output the not blank page and the blank page (see “blank page removal” button, in figure 9).

As to claim 17, KANO et al. discloses a log information storing method, comprising: storing a plurality of pieces of page data including not blank page data and blank page data (see figure 12, see steps, S19, S20-S21, see pars 110-114, S20-S21 in fig. 12, in step S19 “blank page removal” button and “color reduction and blank page blank-page removing process, in memory (i.e., HDD stores the print job in HDD 116, and par 0072, print data generating portion 171 reads print jobs 193 stored in HDD 116, and par 0074, conversion portion 173 performs blank-page removing process, see pars 0059, 0066, 0074-0075, 0077, 0081, 0086-0087, 0088, 0090, 0109, 0111, 0113 and 0115-0116, the log information, i.e., history data 191 and/or print job 193, see figure 8, see par 0068, stores the print job in HDD 116, print job 193 by storing in HDD 116, in par 0072, portion 171 reads jobs 193 stored in HDD 116, and in par 74, portion 173 performs blank page removing process, therefore print job 193 stores an output page and a blank page, and/or history data 191 stored in HDD 116, see pars 87, 88, 89 and 90, stores the number of used sheets of paper and the number of sheets of paper saved, therefore, the log information has the image data including an output page, i.e., the number of used sheets of paper” and a blank page, i.e., the number of sheets of paper saved), i.e., history data 191 includes the number of used sheets of paper and the number of sheets of paper saved, see pars 0088-0090). 

Allowable Subject Matter
Claims 1-12 would become allowable if the rejection of claims 1-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 10-13 and 15-16 of U.S. Patent No. 11,016,711, stated above, is overcome.

The following is a statement of reasons for the indication of allowable subject matter:  
1, KANO et al. (US 2011/0279858 A1) discloses a system (see figure 1) comprising: one or more memory devices (see figure 2, 113-116 and/or see figure 3, 203, 205, 209, 215) that store a set of instructions; and one or more processors (see figure 2, CPU 111 and/or see figure 3, CPU 201) that executes the instructions to: store first data and second data, wherein the first data (S20-S21) is printed (see pars 110-114, S20-S21 in fig. 12) by an image forming apparatus (100) to output a not a blank page (i.e., because blank page removal is selected in S19) and the second data (i.e., blank page) is not printed by the image forming apparatus (100) (see pars 111-112, fig. 12, S20-21, see par 68, 72, 74, conversion portion 173 performs blank page removing process, see pars 59, 66, 74-75, 77, 81, 86-88, 90, 109, 111, 113, 115 and 116).
The closest prior art of record, namely, KANO et al. (US 2011/0279858 A1), does not disclose, teach or suggest, generate third data from the first data and generate fourth data from the second data; and store, as log information, the third data and the fourth data in one or more storage memories, wherein the one or more storage memories are accessible by a user, and the stored third data includes an image which is a not blank page and the stored fourth data includes an image which is a blank page, as recited in independent claim 1. 
Applicant is reminded that claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 10-13 and 15-16 of U.S. Patent No. 11,016,711, stated above.

7 is directed to a log information storing method, type of claim, which is analogous and/or corresponds to the system claim of claim 1 above. 
Independent claim 12 is directed to a non-transitory computer readable storage medium, type of claim, which is analogous and/or corresponds to the system claim of claim 1 above. 
Therefore, independent claims 7 and 12 would become allowable, over the closest prior art of record, namely, KANO et al. (US 2011/0279858 A1), for the same and/or similar reasons, as stated and discussed above in independent claim 1 above, if the rejection of claims 1-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 10-13 and 15-16 of U.S. Patent No. 11,016,711, stated above, is overcome.

Claims 2-6 and 8-11 are found to be allowable because they are dependent on would become allowable independent claims 1 and 7, respectively, above, if the rejection of claims 1-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 10-13 and 15-16 of U.S. Patent No. 11,016,711, stated above, is overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOV POPOVICI whose telephone number is (571)272-4083. The examiner can normally be reached Monday - Friday 8:00 am- 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMMY GODDARD can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOV POPOVICI/Primary Examiner, Art Unit 2677